Exhibit 32 SECTION 1350 CERTIFICATION In connection with the Annual Report of Ohio Valley Banc Corp. (the “Corporation”) on Form10-K for the fiscal year ended December31, 2009 (the “Report”), the undersigned Jeffrey E. Smith, Chairman and Chief Executive Officer of the Corporation, and Scott W. Shockey, Vice President and Chief Financial Officer of the Corporation, each certify, pursuant to Section1350 of Chapter 63 of Title 18 of the United States Code, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of their knowledge: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. * /s/ Jeffrey E. Smith Jeffrey E. Smith Chairman and Chief Executive Officer * /s/ Scott W. Shockey Scott W. Shockey Vice Presidentand Chief Financial Officer Dated:March16, 2010 Dated:March16, 2010 *This certification is being furnished as required by Rule 13a-14(b) under the Securities Exchange Act of 1934 (the "Exchange Act") and Section 1350 of Chapter 63 of Title 18 of the United States Code, and shall not be deemed "filed" for purposes of Section 18 of the Exchange Act or otherwise subject to the liability of that Section.This certification shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Exchange Act, except as otherwise stated in such filing.
